DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/685,464 filed on 11/15/19 and is a CON of PCT/US2019/020044 02/28/2019  which is a CON of 15/973,406 05/07/2018 and claims benefit of 62/713,897 08/02/2018 and claims benefit of 62/714,078 08/02/2018 and is a CIP of 16/143,286 09/26/2018 and claims benefit of 62/757,166 11/08/2018 and claims benefit of 62/799,732 01/31/2019.

Current Status
Claims 1-57 are pending and ready for examination.

Double Patenting
Claim 1-57 of this application is patentably indistinct from claim 1-67 of
Application No. 16/685,372, and claims1-25 of Application No. 16/700,413. And claims 1-16 of Application No. 16/684,757. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all 

Claims 1-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-67 of copending Application No. 16/685,372. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of collecting raw data and processes such data in a computer vision system implementing the variance approach to determine a predictive maintenance of industrial filed and vibration activities within that field wherein the severity of the vibration is determined. And applying such process utilizing mobile collector (robot) and implementing mapping approach and segmented spectrum on a multiple remote fields including the fields that includes bike, vehicle, gasket and related mechanical elements.

Similarly Claim 1-57 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of 16/700,413. And claims 1-16 of co-pending Application No. 16/684,757. Adding the distributed ledger limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 44 and 48 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 35. When two claims in an application are duplicates or else are so 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-12, 14, 17-18, 35-38, 41-45, 48, 50-54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0261344 A1, Sapia and Sibul "Adaptive Signal Processing" 2/12/2007 which incorporated by reference.

As to independent claim 1, Sapia teaches “A method for detecting operating characteristics of an industrial machine, comprising: generating one or more image data sets using raw data captured by one or more data capture devices;” ([0001] the testing is applied at industrial environment such are manufacture and fabrication. [0003] 
“identifying one or more values corresponding to a portion of the industrial machine within a point of interest represented by the one or more image data sets; comparing the one or more values to corresponding predicted values; generating a variance data set based on the comparison of the one or more values and the corresponding predicted values; identifying an operating characteristic of the industrial machine based on the variance data; and generating data indicating a detection of the operating characteristic.” ([0030-0031] and fig 2, wherein a plurality of possible variance approaches with "reliable predictive analytic technique" "For example, Naive-Bayes, K Nearest Neighbors, K-Means Clustering, and/or Fisher Linear Discriminant Analyses", are applied on "for example" "two sets of captured images in S20G”, also see Sibul which is incorporated by reference page 37-38, as an example of mathematical calculation of minimum variance, and page 12-15 "linear prediction". Moreover, [0028- 0031], the two images/data to be determined based on a comparison analysis with threshold/fingerprint, and thus the position characteristics along with other characteristics to be inspected and determined such as in [0028] "the generated positional fingerprint may be stored, potentially in correlation with a time, activity, operation, general location, flaw type, device orientation, etc. For example, an identified flaw in a pipe weld in a nuclear reactor may be detected during an outage inspection operation," wherein the "activity operation, general location, flaw type, device orientation etc." reads on "operating characteristic'. Moreover, [0028-0032] wherein the defined location/position, reads on "point of interest”. Sapia teaches in [0031] "reliable predictive technique" yet without expressly mention the comparison approach, yet one of ordinary skill in the art would expect that the well-known and the simplest and intuitive approach of comparison among other mathematical and analytical techniques could be applied in order to provide the reliable predictive outcome/function. Knowing that the comparison is mere mathematical approach that bears no inventive concept. Moreover, the desired goal/ function of providing reliable prediction has been reached, i.e. Sapia discloses the claimed invention "reliable predictive outcome", except for the limitation "compares". It would have been obvious to one of ordinary skill in the art at the time the invention was made to expect the comparison approach to be applied, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.)

As to claim 8, Sapia teaches “wherein the raw data is captured responsive to instructions received from a mobile data collector located in an environment of the industrial machine, the method further comprising: initiating the maintenance action by communicating a signal indicative of the maintenance action to the mobile data collector.” ([0013] wherein the repair action is applied by robot which reads on "mobile data collector", also see [0022] "Robotic Operation System Industrial”, wherein based 

As to claim 9, Sapia teaches “wherein the mobile data collector is a mobile robot.” ([0013] "robot", [0022] "using the Robotic Operating System-Industrial (ROS-I) platform to control mobility," also see [0002].)

As to claim 10, Sapia teaches “wherein at least one of the one or more data capture devices is a mobile device including a camera, the method further comprising: causing the camera of the mobile device to capture the raw data; and transmitting, from the mobile device, a signal including the raw data to a computer vision system used to generate the one or more image data sets.” ([0019-0022] "may include a visual recorder”, "camera", "Visual recorder 120 may include appropriate lens systems to capture and record and/or transmit visual data for processing or operator usage",  “processing and/or analyzing received visual data as well as receive control signals. A processor may farther interpret received operational or control signals and translate the same into behaviors of probe", wherein the captured images reads on "raw data", also see [0032] "raw data". Moreover, [0020-0024] "camera", "visual recorder", "image capture", “robotic”, [0026-0027] and claim 20 "camera", also see [0002] “robotic scanner”. Furthermore, [0004] "The signal data may be captured by an ultrasonic tester, camera".)

As to claim 11, Sapia teaches “wherein the operating characteristic includes a vibration of a component of the industrial machine.” ([0016] "ultrasonic emitter or sensor that uses ultrasonic vibration to detect object 50 position within a fluid medium as well as density/material changes within object")

As to claim 12, Sapia teaches “wherein the operating characteristic includes a shape of a component of the industrial machine or a size of a component of the industrial machine.” ([0023] the internal integrity/ shape is used as an element of the applied analysis. Also see [0001] "structure integrity, shape".)

As to claim 14, Sapia teaches “wherein the operating characteristic includes an electromagnetic emission of a component of the industrial machine.” ([0001-0002] "electromagnetic inspection", "electromagnetic encoder")

As to claim 17, Sapia teaches “wherein the operating characteristic includes at least one of: (i) a density of a gas within a component of the industrial machine, (ii) a density of a liquid within a component of the industrial machine, and (iii) a density of a solid within a component of the industrial machine.” ([0016] "a fluid medium as well as density/material changes within the object”)

As to claim 18, Sapia teaches “wherein the operating characteristic includes a density of a component manufactured by the industrial machine.” ([0001] the testing/ inspection pertains both "manufacture/ fabrication" thus the inspection disclosed in 

As to claims 35, 44 and 48, Sapia teaches “wherein the data capture device includes an image capture device” ([0020-0024] "camera", "visual recorder", "image capture", [0026-0027] and claim 20 "camera". Furthermore, [0002] “scanner”.)

As to claim 36, Sapia teaches “wherein the data capture device includes a camera.” ([0020-0024] "camera", "visual recorder", "image capture", [0026-0027] and claim 20 "camera".)

As to claim 37, Sapia teaches “wherein the data capture device includes data measurement device.” ([0004] "The signal data may be captured by an ultrasonic tester, camera," and [0022] "programmed using the Robotic Operating System-Industrial (ROS-I) platform to control mobility, testing functions, image capture and/or other probe functionality.", also see [0023] "visually or ultrasonically''.)

As to claim 38, Sapia teaches “wherein the data capture device includes a sensor.” ([0022-0024] "camera", "telemetry are received from appropriate detector(s)", "tester", "visual, ultrasonic testing'' also [0016] "ultrasonic emitter or sensor that uses ultrasonic vibration".)

As to claim 41, Sapia teaches “wherein the data capture device includes an X-ray imaging device.” ([0001] "radiographic inspection with x-ray")

As to claim 42, Sapia teaches “wherein the data capture device includes a non-visible light data capture device or a visible light data capture device.” ([0001] x-ray, gamma radiation are imperceptible to human eyes, i.e. non-visible. Moreover, ([0003] "video camera" is a visible light data capture device, also see the "camera" and "visual recorder" of [0019-0020]. Also see [0025] "S200 may be visual”)

As to claim 43, Sapia teaches “wherein the data capture device includes sonic data capture device.” ([0023-0025] "sonar inspection signal, ultrasonic signal," and claim 14.)

As to claim 45, Sapia teaches “wherein the data capture device includes light imaging, detection, and ranging device.” ([0023-0025] wherein "camera and image data capture" read on "light imaging" and "detection", and "positional data" reads on "ranging" and wherein such data to provide the "positional fingerprint” [0004] and [0026- 0027] which reads on "ranging" i.e. distance related detection. Also see [0018] "step-wise positional guides" which also reads on "ranging device".)

As to claim 50, Sapia teaches “wherein the data capture device includes a stand-alone device.” ([0024] and claim 20 "camera" is a stand-alone device.)

As to claim 51, Sapia teaches “wherein the data capture device includes at least one of: (i) a mobile device, (ii) a smart phone, and (iii) a tablet.” ([0022] "robotic” reads on "mobile device", also see [0002-0003].)

As to claim 52, Sapia teaches “wherein the raw data includes raw image data.” ([0031 -0033] "captured images in S20G”, "raw data", "visual imaging".)

As to claim 53, Sapia teaches “wherein the raw data includes raw measurement data.” ([0031-0033] "captured images in S20G', "raw data", "visual imaging". Moreover, [0025] "for example, receiving of data in S200 may be executed during repair operations  or independent probing to determine and/or verify position." Furthermore, [0023] the internal integrity/ shape is used as an element of the applied analysis. Also see [0001] "structure integrity, shape".)

As to claim 54, Sapia teaches “wherein the portion of the industrial machine within the point of interest includes a component of the industrial machine.” ([0001- 0003] and claim 13, the testing is applied at industrial environment such as manufacture and fabrication such as the example of remote object/device in nuclear power plant". Also see [0016] “include an ultrasonic emitter and/or sensor that uses ultrasonic vibration to detect object 50 position within a fluid medium as well as density/material changes within object”)

As to claim 56, Sapia teaches “wherein the portion of the industrial machine within the point of interest includes a component manufactured by the industrial machine.” ([0001- 0003] and claim 13, the testing is applied at industrial environment such as manufacture and fabrication such as the example of remote object/device in nuclear power plant".)

Claims 2-5, 16 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Sapia as applied to claim 1 above, and further in view of US 2017/0178311 A1, Pal.

As to claim 2, Sapia teaches “wherein the operating characteristic represents a possible or present issue relating to an operation of the industrial machine, the method further comprising: identifying a maintenance action to perform responsive to identifying the operating characteristic, the maintenance action representing action which may be taken to prevent or resolve the possible or present issue relating to the operation of the industrial machine.” ([0025] wherein the maintenance and repair action to be applied based on the detected flaw as a result of the conducted inspection. Moreover, [0031] the predictive analytic of the fingerprint data is disclosed, knowing that the fingerprint data involves position data and other data as explained in [0028] "fingerprint may be stored, potentially in correlation with a time, activity, operation, general location, flaw type, device orientation, etc. For example, an identified flaw in a pipe weld in a nuclear reactor may be detected during an outage inspection operation, and one or more positional fingerprints of the flaw itself and surrounding pipe can be stored in connection with an ID or description of the flaw for later repair”, and [0032] "characteristics of object data for a given location", also see [0016], thus one of ordinary skill in the art would acknowledge and expect that the prediction is not restricted to only the positional fingerprint, yet it also involves/ could involve the other disclosed corresponding data and characteristics. Moreover, the given example of [0028] is not exhaustive, other examples are applicable, such as the density material changes of [0016] could be another example of an imminent maintenance requirement, due to material degradation i.e. the maintenance could be predicted.)
However, if the implicit predictive analysis to be challenged then the following rejection to be applied in order to provide a compact prosecution.
Pal teaches “identifying a maintenance action to perform responsive to identifying the operating characteristic, the maintenance action representing action which may be taken to prevent or resolve the possible or present issue relating to the operation of the industrial machine.” ([0006] "Predictive Maintenance (PM) may be a maintenance philosophy that is designed to predict when maintenance work needs to be performed to prevent premature failure of a machine. PM is an effective maintenance strategy that not only saves cost of maintenance, but also prevents possible failure of a machine because conventional maintenance is performed only when a possible functional failure is detected." Moreover, [0013], [0031] and claim 14, the data of Pal is a combination of sound and image data, "a combination of on spot feedback system mobile phone based sound anchor image capture for machine fault diagnosis." Furthermore, [0032-0033] and the maintenance/ fault prediction is disclosed, also see fig 3-4, 7, [0043], [0063-0065] and [0081-0084].)


As to claim 3, Sapia teaches “wherein identifying the maintenance action to perform responsive to identifying the operating characteristic comprises: using predictive maintenance to predict the possible or present issue based on the operating characteristic.” (see the rejection of claim 2 above.)

As to claim 4, Sapia teaches “generating a signal indicative of the maintenance action; and transmitting the signal to a server to execute the maintenance action.” ([0019-0022] wherein the captured data is analyzed and signals such as control signals based on the analyzed data to be provided. Moreover, [0023] the internal integrity/ shape, appearance could be signs for predictive maintenance. Moreover, [0013] wherein the repair action is applied by robot which reads on "a server to execute the maintenance action", also see [0022] "Robotic Operation System Industrial”, wherein 

As to claim 5, Sapia teaches “generating a signal indicative of the maintenance action; and transmitting the signal to a mobile robot to cause the mobile robot to perform the maintenance action.” ([0019-0022] wherein the captured data is analyzed and signals such as control signals based on the analyzed data to be provided. Moreover, [0023] the internal integrity/ shape, appearance could be signs for predictive maintenance. Moreover, [0013] wherein the repair action is applied by robot which, also see [0022] "Robotic Operation System Industrial”, wherein based on testing/inspection the decision of repair to be applied by the robot, also see [0003-0004].)

As to claim 16, Sapia teaches “wherein the operating characteristic includes at least one of: (i) a pressure within a component of the industrial machine, (ii) a pressure of a gas within a component of the industrial machine, and (iii) a pressure of a liquid within a component of the industrial machine.” (0016] "reactor pressure vessel wall" one of ordinary skill in the art would expect that the pressure to be measured, i.e. such measurement is implicit.)
However, if the implicit pressure measurement to be challenged, then the following rejection to be applied in order to provide a compact prosecution.
Pal teaches “wherein the operating characteristic includes at least one of: (i) a pressure within a component of the industrial machine, (ii) a pressure of a gas within a component of the industrial machine, and (iii) a pressure of a liquid within a component objective is to classify whether the pressure at which the machine is being operated is normal or abusive", also see [0042].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the pressure testing of Pal to the measurements of Sapia (if it has not already been applied) in order to determine the pressure level of pressure operating device such as the pressure vessel [0016] Sapia, wherein such determination provides a clear understanding and better assessment of the machine status and the operation environment and their associated elements and characteristics.

As to claim 55, Sapia teaches the limitations of claim 1 above.
Sapia is silent in regards to “wherein the portion of the industrial machine within the point of interest includes a belt of the industrial machine.”
Pal teaches “wherein the portion of the industrial machine within the point of interest includes a belt of the industrial machine.” ([0034], [0056] and [007 4] "belt tension")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of sensing belt tension characteristics of Pal to the sensing/measuring elements of Sapia, in order to promote the teaching of Sapia to encompass wider applicability and more inclusive  characteristics which in turn would provide a complete determination of the under test machine not only in terms of functionality, rather in all possible measurement aspects .

Claims 6, 15, 26-27 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Sapia as modified as applied to claim 2 above, and further in view of US 2003/0061008 A1, Smith, JR, et al, hereinafter referenced as Smith.

As to claim 6, Sapia teaches “wherein using the predictive maintenance to predict the possible or present issue based on the operating characteristic comprises: determining a severity of the possible or present issue based on the operating characteristic, the severity representing an impact of the operating characteristic on the industrial machine,” (the severity scoring “goodness of fit” in [0031] including all signature factors of [0028] and their impact on the system.)
Sapia is silent in regards to severity indicating a priority for resolving the possible or present issue.
Smith teaches “the severity indicating a priority for resolving the possible or present issue.” unit."([0096-0100] "degraded operations are scored”, "the larger the fault score the more likely that machine maintenance is desirable” "the larger the difference the greater the fault score."
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the spectral segmentation and severity/ fault score based on the vibration signal of Smith to Sapia in order to facilitate the repair decision, wherein the goodness factor of the fingerprint of Sapia [0031] to include all the flaw type" i.e. the score or level of  severity (goodness of fit) to be determined (if it has not already been applied) in order to provide high-precision spectrum determination ([0113] and [0117] Smith) which in turn would provide more accurate fault score determination and hence better maintenance prediction practice; knowing that the combination between the two prior arts, is in terms of adapting the spectral segmentation and determination regardless of the type of the under test machine.

As to claim 15, Sapia teaches the limitations of claim 1 above.
Sapia is silent in regards to “wherein the operating characteristic includes at least one of: (i) a temperature of a component of the industrial machine, (ii) a temperature of a gas within a component of the industrial machine, (iii) a temperature of a liquid within a component of the industrial machine, and (iv) a temperature of a solid within a component of the industrial machine.”
Smith teaches “wherein the operating characteristic includes at least one of: (i) a temperature of a component of the industrial machine, (ii) a temperature of a gas within a component of the industrial machine, (iii) a temperature of a liquid within a component of the industrial machine, and (iv) a temperature of a solid within a component of the industrial machine.” ([0042] and [0044] "thermal sensors", "engine temperature", also see [0146] "engine temperature gauge")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the temperature sensing technique of Smith to the sensing/measuring elements of Sapia, in order to promote the teaching of 

As to claim 26, Sapia teaches the limitations of claim 1 above.
Sapia is silent in regards to “wherein the operating characteristic includes at least one of: (i) a chemical structure of a gas within a component of the industrial machine, (ii) a chemical structure of a liquid within a component of the industrial machine, and (iii) a chemical structure of a solid within a component of the industrial machine.” 
Smith teaches “wherein the operating characteristic includes at least one of: (i) a chemical structure of a gas within a component of the industrial machine, (ii) a chemical structure of a liquid within a component of the industrial machine, and (iii) a chemical structure of a solid within a component of the industrial machine.” ([0154] "chemical, molecular and atomic interactions".)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the chemical interaction determination of Smith to the sensing/measuring elements of Sapia, in order to promote the teaching of Sapia to encompass wider applicability and more inclusive characteristics which in turn would provide a complete determination of the under test machine not only in terms of functionality, rather in all possible measurement aspects and cause factors that may 

As to claim 27, Sapia teaches the limitations of claim 1 above.
Sapia is silent in regards to “wherein the operating characteristic includes a chemical structure of a component manufactured by the industrial machine.”
Smith teaches “wherein the operating characteristic includes a chemical structure of a component manufactured by the industrial machine.” ([0154] "chemical, molecular and atomic interactions".)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the chemical interaction determination of Smith to the sensing/measuring elements of Sapia, in order to promote the teaching of Sapia to encompass wider applicability and more inclusive characteristics which in turn would provide a complete determination of the under test machine not only in terms of functionality, rather in all possible measurement aspects and cause factors that may affect the functionality of the under test machine, and hence would increase the feasibility and reliability of the inspection process of Sapia ([0042] and [0154] Smith).

As to claim 49, Sapia teaches the limitations of claim 1 above.
Sapia is silent in regards to “wherein the data capture device includes at least one of: (i) a pressure sensor, (ii) a temperature sensor, and (iii) a chemical sensor.
Smith teaches “wherein the data capture device includes at least one of: (i) a pressure sensor, (ii) a temperature sensor, and (iii) a chemical sensor.” ([0042] and thermal sensors", "engine temperature", also see [0146] "engine temperature gauge". Moreover, [0154] "chemical, molecular and atomic interactions".)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the temperature sensing technique and chemical interaction of Smith to the sensing/measuring elements of Sapia, in order to promote the teaching of Sapia to encompass wider applicability and more inclusive characteristics which in turn would provide a complete determination of the under test machine not only in terms of functionality, rather in all possible measurement aspects and cause factors that may affect the functionality of the under test machine, and hence would increase the feasibility and reliability of the inspection process of Sapia ([0042] Smith).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sapia as applied to claim 1 above, and further in view of US 2016/0026729 A 1, Gil et al, hereinafter referenced as Gil.

As to claim 7, Sapia teaches “wherein the raw data is captured responsive to instructions received” ([0032] the raw data is collected, with the advantage less amount of raw data, the collected raw data at step 200 is disclosed in [0024-0025] "collect data from testing or repair device", "data may be retrieved in real-time or simultaneously'' as shown in fig 2. Moreover, [0022] wherein the test/ repairing device is the robot,  "programmed using the Robotic Operating System-Industrial (ROS-I) platform to control mobility, testing functions, image capture and/or other probe functionality.")

Gil teaches “data is captured responsive to instructions received from a wearable device worn by a user in an environment of the industrial machine,”([0012] wherein data collection of remote monitored assets/ machinery could be implemented utilizing a range of obvious variant devices such as “drones, robotics, wearable computers, smart glasses and more”, also see [0030] “a variety of sensor-based devices and sensor-labels fused with data from human wearable devices to provide a complete picture of machine”, also see [0043], [0058], [0066], [0070] and [0078] and more.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the wearable device of Gil to be applied as an alternative or in a combination to the robotic device of Sapia, to become prat of the monitoring process (collecting and performing actions) wherein the wearable device is one of the variant range of applicable devices applied within the art and would provide the expected results. (KSR). One of ordinary skill in the art would expect that the user of Sapia [0032] and [0024] communicates with the remote monitoring system via a defined user interface /computerized device and wherein such device could include the robot in communication with a user wearable device such as an wearable remote control, such combination is applied within the art, expected and would provide the expected and desired results, yet with easier and more intuitive and accessible approach. Knowing 
Sapia as modified teaches “the method further comprising: indicating to the user to perform the maintenance action by communicating a signal indicative of the maintenance action to the wearable device.” ([0031-0032] and [0022-0024] wherein the interaction between the user the system/ analyzed data is disclosed wherein the repair action is applied by robot as in [0013] which reads on "mobile data collector". Moreover, user interaction could be applied via the wearable device of Gil as explained in the motivation statement above. Moreover, see Sapia [0012] wherein the term “communicatively connected” includes a wide range of applicable well-known and variant communication aspects and devices applied within the art.)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sapia as applied to claim1 above, and further in view of US 2014/0067289 A1, Baldwin. Baldwin is cited in the IDS submitted on 2/10/20.

As to claim 13, Sapia teaches the limitations of claim 1.
Sapia is silent in regards to “wherein the operating characteristic includes a deflection of a component of the industrial machine.”
Baldwin teaches “wherein the operating characteristic includes a deflection of a component of the industrial machine.” ([0056] and claim 27 "indicative of a mechanical or electrical or electromagnetic fault condition of an operating machine. Some example fault conditions include mechanical imbalance. misalignment, bent shaft, soft foot, looseness, resonance, broken rotor bar, broken gear tooth, bearing defect, .. ")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include defect sensing/measuring of Baldwin to the measuring elements of Sapia in order to promote the teaching of Sapia to encompass wider applicability and more inclusive characteristics which in turn would provide a complete determination of the under test machine not only in terms of functionality, rather in all possible measurement aspects and cause factors that may affect the functionality of the under test machine, and hence would increase the feasibility and reliability of the inspection process of Sapia.

Claims 19-20, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sapia as modified applied to claim 18 and 27 respectively above, and further in view of US 2020/0294401 A1, Kerecsen.

As to claims 19 and 28, Sapia as modified teaches the limitations of claims 18 and 27 respectively above.
Sapia is silent in regards to “wherein the component includes a part for a vehicle.” 
Kerecsen teaches “wherein the component includes a part for a vehicle.” ([0003] "vehicles are manufactured, such as wagons, bicycles, motor vehicles (motorcycles, cars. trucks, buses),". Moreover, [0281] "a sensor may measure the linear density, surface density, or volume density, relating to the amount of property per volume." the magnitude relating to a physical phenomenon, body, or substance", "density”.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to include the testing of a vehicle/bike part of Kerecsen to the manufacturing inspection of Sapia, in order to increase the feasibility of Sapia to include vehicle part manufacturing and testing. One of ordinary skill in the art would expect and appreciate that the monitoring of the manufacturing process of Sapia to involve the inspection of vehicle part manufacturing as part of the manufacturing inspection of Sapia [0001-0002].

As to claims 20 and 29, Sapia as modified teaches the limitations of claims 18 and 27 respectively above.
Sapia is silent in regards to “wherein the component includes a part for a bike.”
Kerecsen teaches “wherein the component includes a part for a bike.” ([0003] "vehicles are manufactured, such as wagons, bicycles, motor vehicles (motorcycles, cars. trucks, buses),". Moreover, [0281] "a sensor may measure the linear density, surface density, or volume density, relating to the amount of property per volume." wherein the density of a certain part of the vehicle to be tested/measured. Also see [0324], [0356] and [0408] "the magnitude relating to a physical phenomenon, body, or substance", "density”.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to include the testing of a vehicle/bike part of .

Claims 21, 30  and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Sapia as modified applied to claim 18, 27 and 1 respectively above, and further in view of US 2018/0334755 A1, Civiero et al, hereinafter referenced as Civiero.

As to claim 21 and 30, Sapia as modified teaches the limitations of claim 18 and 27 respectively above.
Sapia is silent in regards to “wherein the component includes a bike chain.”
Civiero teaches “wherein the component includes a bike chain.” ([0108-0109] "Two pieces of chain were tested under traction to verify whether the minimum regulation requirements and the requirements of the Applicant were met and in both cases a positive result was obtained.", also see [0091])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the testing of a bike part of Civiero during manufacturing to the manufacturing inspection process of Sapia, in order to increase the feasibility of Sapia to include pike part manufacturing and testing process. One of ordinary skill in the art would expect and appreciate that the monitoring/ inspection of 

As to claim 57, Sapia teaches the limitations of claim 1 above.
Sapia is silent in regards to “wherein the portion of the industrial machine within the point of interest includes a bike chain manufactured by the industrial machine.”
Civiero teaches “wherein the portion of the industrial machine within the point of interest includes a bike chain manufactured by the industrial machine.” ([0108-0109] "Two pieces of chain were tested under traction to verify whether the minimum regulation requirements and the requirements of the Applicant were met and in both cases a positive result was obtained.", also see [0091])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the testing of a bike part of Civiero during manufacturing to the manufacturing inspection process of Sapia, in order to increase the feasibility of Sapia to include pike part manufacturing and testing process. One of ordinary skill in the art would expect and appreciate that the monitoring/ inspection of the manufacturing process of Sapia to involve the inspection of bike part as part of the manufacturing inspection of Sapia [0001-0002].

Claims 22-23, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sapia as modified as applied to claim 18 and 27 respectively above, and further in view of US 2005/0011278 A1, Brown et. al, hereinafter referenced as Brown.
As to claims 22 and 31, Sapia as modified teaches the limitations of claims 18 and 27 respectively above.
Sapia is silent in regards to “wherein the component includes a gasket.”
Brown teaches “wherein the component includes a gasket.” ([0082] and [0086])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the testing of engine parts of Brown during manufacturing to the manufacturing inspection process of Sapia, in order to increase the feasibility of Sapia to include engine part manufacturing and testing. One of ordinary skill in the art would expect and appreciate that the manufacturing of Sapia to involve the inspection of engine parts to become part of the manufacturing inspection of Sapia [0001-0002].

As to claims 23 and 32, Sapia as modified teaches the limitations of claims 18 and 27 respectively above.
Sapia is silent in regards to “wherein the component includes at least one of: (i) a fastener, (ii) a part for a screw, and (iii) a part for a bolt.”
Brown teaches “wherein the component includes at least one of: (i) a fastener, (ii) a part for a screw, and (iii) a part for a bolt.” ([0055-0056] "fastening means for securing the plate 400 in a process.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the testing of engine parts of Brown during manufacturing to the manufacturing inspection process of Sapia, in order to increase the feasibility of Sapia to include engine part manufacturing and testing. One of ordinary .

Claims 24-25, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sapia as modified as applied to claims 18 and 27 respectively above, and further in view of US Patent 9,257,35381, Mikalo et. al, hereinafter referenced as Mikalo.

As to claims 24 and 33, Sapia teaches the limitations of claims 18 and 27 respectively above.
Sapia is silent in regards to “wherein the component includes a part for a printed circuit board.”
Mikalo teaches “wherein the component includes a part for a printed circuit board.” ([Abstract] and claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the testing of integrated circuit and its parts of Mikalo during manufacturing to the manufacturing inspection process of Sapia, in order to increase the feasibility of Sapia to include integrated circuit manufacturing and testing. One of ordinary skill in the art would expect and appreciate that the manufacturing of Sapia to involve the inspection of integrated circuit as part of the manufacturing inspection of Sapia [0001-0002].

As to claims 25 and 34, Sapia teaches the limitations of claims 18 and 27 respectively above.
Sapia is silent in regards to “wherein the component includes at least one of: (i) a part for a capacitor, (ii) a part for a resistor, and (iii) a part for an inductor.”
Mikalo teaches “wherein the component includes at least one of: (i) a part for a capacitor, (ii) a part for a resistor, and (iii) a part for an inductor.” ([abstract] and col 7 line 52 and its span on col 8 "resistor (R)".)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the testing of integrated circuit and its parts of Mikalo during manufacturing to the manufacturing inspection process of Sapia, in order to increase the feasibility of Sapia to include integrated circuit manufacturing and testing. One of ordinary skill in the art would expect and appreciate that the manufacturing of Sapia to involve the inspection of integrated circuit as part of the manufacturing inspection of Sapia [0001-0002].

Claims 39 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Sapia as applied to claim 1 above, and further in view of US 2018/0275675 A1, Loosararian et al, hereinafter referenced by Loosararian.

As to claim 39, Sapia teaches the limitations of claim 1 above.
 	Sapia is silent in regards to “wherein the data capture device includes a full spectrum camera.”
"(e.g., operating a camera) whether in the visible spectrum or otherwise (e.g., infrared, UV, X-Ray, gamma ray, etc.), high-resolution inspection of the surface itself (e.g., a laser profiler, caliper, etc.)")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a full spectrum camera of Loosararian in a combination or as an alternative to the camera of Sapia, in order to provide precise resolution covering the electromagnetic radiation, visible or non-visible spectrum, which in turn provides reliable information corresponding to a variety of industrial and commercial standards, financial, direct and indirect sources, characteristics, experience and other factors determination (Loosararian [0124-0126]) which ultimately would provide accurate prediction determinations.

As to claim 47, Sapia teaches the limitations of claim 1 above.
Sapia is silent in regards to “wherein the data capture device includes an infrared inspection device.”
Loosararian teaches “wherein the data capture device includes an infrared inspection device.” ([0060] "(e.g., operating a camera) whether in the visible spectrum or otherwise (e.g., infrared, UV, X-Ray, gamma ray, etc.), high-resolution inspection of the surface itself (e.g., a laser profiler, caliper, etc.)")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a full spectrum camera of Loosararian in a combination or as an alternative to the camera of Sapia, in order to provide precise .

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Sapia as applied to claim 1 above, and further in view of US 2019/0339209 A1, Du.

As to claim 40, Sapia teaches the limitations of claim 1 above.
Sapia is silent in regards to “wherein the data capture device includes radiation imaging device.” 
Du teaches “wherein the data capture device includes radiation imaging device.” ([0055-0056] "thermal imaging cameras"; "the thermal imaging system can produce a complete image of the radiation so that the radiant temperature at any location in the image can be measured”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the thermal imaging device of Du to the image capturing device of Sapia in order to provide accurate, reliable a sophisticated results applied in a wide range of technologies wherein radiant temperature at any location to be accurately determined, not to mention that such technology are commercially available and comes in a variety of types at low cost and lightweight. (Du [0055-0056].)
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Sapia as applied to claim 1 above, and further in view of US 2019/0325668 A1, Cole et al, hereinafter referenced as Cole.

As to claim 46, Sapia teaches the limitations of claim 1 above.
Sapia is silent in regards to “wherein the data capture device includes point cloud data capture device.” 
Cole teaches “wherein the data capture device includes point cloud data capture device.” ([0170], [0229])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the well-known technique of point cloud data device of Col to the imaging data capture of Sapia in order to increase the accuracy measure and provide a better quality imaging interleaved with object distance/ depth ([0229], [0440], [0449] and [0238] Cole)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0179691 A 1, Gal et al, is drawn to a robotic platform and related characteristics, wherein such robot is preforms a remote inspection in hazardous environments.
Moreover, 2016/0261411 A1, Yau is drawn to a secure transaction applied within industrial environment such as the distributed ledger which is an unclaimed feature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865




/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        
2/19/2021